{¶ 49} I concur in the majority's analysis and disposition of appellant's first assignment of error. I agree time was tolled from January 4, 2005, until January 25, 2005 pursuant to State v. Brown,98 Ohio St.3d 121, 2002-Ohio-7040.1 Although I find Brown
controlling, I do voice my continuing disagreement with its holding for the reasons set forth in my concurring opinion in State v. Cook, Licking County App. No. 03C-A-0019, 2003-Ohio-5589.
 {¶ 50} I also agree the time was tolled from January 10, 2005, until February 28, 2005, because of the death of the prosecuting attorney's family member. I further agree the time was tolled from February 22, 2005, until April 25, 2005, pursuant to State v. Saffell (1988),35 Ohio St.3d 90.
 {¶ 51} I fully concur in the majority's analysis and disposition of appellant's second assignment of error.
                               JUDGMENT ENTRY
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Licking County Municipal Court, Licking County, Ohio is affirmed. Costs to Appellant.
1 At page 5, paragraph 30, the majority deducts ["deducting"] the time between November 8 [date of arrest] and the motion [request for discovery] filed on January 4, "as ascribable to her", and finds 56 days elapsed. To clarify, I presume the majority considers this time period "counts" toward the speedy trial time limit and is ascribable to the State of Ohio, not appellant.